Ingraham, J.
Plaintiff is a corporation duly organized under the act of 1848 for the incorporation of benevolent, charitable, scientific, and missionary societies, and the objects stated in the certificate of the plaintiff’s corporation .are the gratuitous medical and surgical relief of the poor of the city of Hew York; that during the years for which the taxes claimed to be illegal were .imposed, the building on the property upon which the taxes were imposed was entirely devoted to charitable purposes, either as a hospital for indigent :sick, or as a dispensary for the relief of the poor who called there, and the work of the plaintiff in all its departments was entirely gratuitous; no fee or return having been exacted for medical attendance, food, clothing, lodging, •or for any other thing or reason whatever. I think the use of this property by the plaintiff is that of an almshouse, as defined by the court of appeals in the case of Association v. Mayor, 104 N. Y. 587, 12 N. E. Rep. 279, and that it was exempt on that ground from taxation. I think, therefore, plaintiff is •entitled to judgment declaring the property described exempt from taxation, .and that said taxes are illegal and void, and directing the cancellation thereof .upon the books and records of the defendant. All concur.